DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1, 3, 6, 9-15, 19-27 are pending wherein claims 1 and 15 are in independent form. 
3.	Claims 2, 4-5, 7-8, 16-18 have been cancelled. 
Response to Arguments
4.	Applicant's arguments filed on 03/08/2021 have been fully considered but they are not persuasive. The reasons set forth below.
5.	On page 11 of the remarks, applicant argues, “Thus, the “Selection or averaging” block in FIG. 11B processes the LI filter’s output by calculating the sum, the mean, and the weighted mean of the LI filtering outputs for each beam pair. In this way, the output of block “Selection or averaging” in FIG. 11B is associated with each beam pair, but this is unrelated to any cell level quality, as recited in the claims. Paragraph [0239] of Moon further discloses that “the UE may determine the LI filtering outputs for the cell and perform the L3 filtering on the determined LI filtering outputs to generate the cell measurement information.” Thus, the output of the L3 filtering in FIG. 1 IB is cell measurement information associated with cell level quality, not the “Selection or averaging” or “L3 filter” blocks.”

In response, examiner respectfully disagrees because:
	Claim recites a cell level quality after L1 filtering and a cell specific quality value after higher layer filtering. The cell level quality is determined by calculating an average of the L1 filtered outputs. It seems applicant misunderstood “selection or averaging” function in Fig. 11B of Moon. In Fig. 11B, per beam pair measurements are filtered at L1 filter and the outputs of L1 filter (per beam pair L1 filtering output) are sent as an input to “selection or averaging block” to generate an average/weighted sum from all the beam pairs output received from L1 filter (the L1 filtering outputs for the cell may be determined by the sum, the mean, the weighted mean, and the weighted sum of the L1 filtering outputs for each beam pair, the sum, the mean, and the weighted mean of some of the L1 filtering outputs for each beam pair, or the like ---Par 0238). Each beam pair includes two beams such as TX1, RX1 form one beam pair; TX1, RX2 make another beam pair and so on (Fig. 11B). Each beam pair measurements such as measurements for the beam pair TX1, RX1 are filtered at L1 filter and the L1 filtering output for the beam pair TX1, RX1 is sent as an input to “selection or averaging” unit of 11B. Similarly, measurements for another beam pair TX1, RX2 are filtered at L1 filter and the L1 filtering output for the beam pair TX1, RX2 is sent as an input to “selection or averaging” unit of 11B. This way, the measurements of every beam pair are filtered at L1 filter (beam pair TX1, RX1 measurements are filtered at L1 filter, TX1, RX2 measurements are filtered at L1 filter………TXm, RXn measurements are filtered at L1 filter, Fig. 11B) and the L1 filtering outputs for each beam pair are sent as inputs to “selection or averaging” L1 filtering output for the cell. Therefore, L1 filtering output for the cell generated by the “selection or averaging” unit is a cell level value because it is calculated from the L1 filtering output of all the beams of the cell (beam pairs TX1, RX1 – TXm,RXn include all the transmit beams TX1 – TXm and all the receive beams RX1 – RXn, Fig. 11B). 
		Examiner further requests applicant to pay attention to Fig. 11A-C to clarify per beam pair L1 filtering output and the L1 filtering output for the cell. In Fig. 11A, L1 filter provides per beam pair L1 filtering output to L3 filter and therefore, L1 filtering output in Fig. 11A is an output for each beam pair which is sent to L3 filter. In Fig. 11B, per beam pair L1 filtering output is sent to “selection or averaging” unit to generate L1 filtering output for the cell from all the L1 filtering outputs of all the beam pairs. In Fig. 11C, L1 filter provides per beam pair L1 filtering output (“L1 filtering output generated per beam pair”—Par 0240) and L3 filter generates per beam pair L3 filtering outputs by performing L3 filtering on the per beam pair L1 filtering outputs (Par 0240 –“ each of the UEs may perform per-beam pair L1 filtering and then perform the L3 filtering on the L1 filtering outputs generated per beam pair. Further, the UE may use the L3 filtering outputs generated per beam pair to determine the cell measurement information”). Then, per beam pair L3 filtering outputs are sent to “selection or averaging” unit to derive cell measurement information (Fig. 11C). In view of Fig. 11A-C, the “selection or averaging” unit in Fig. 11B generates one cell level value (L1 filtered output for the cell) from the per beam pair L1 filtering outputs of all the beam pairs of the cell (beam pairs TX1,RX1 – TXm,RXn, Fig. 11B). 
6.	On page 12 of the remarks, applicant argues, “In its rejection of “additional filter, at a higher layer, based on the determination of the cell level quality,” page 9 of the Office Action repeated its citation of paragraphs [0238]-[0239] and [0256]-[0257] of Moon. As explained above, the Office Action erroneously equated the output of the “Selection or averaging” as disclosing “determine a cell level quality” since the output of the “Selection or averaging” block is associated with each beam pair, and its “L3 Filter” output is associated with cell level quality. Thus, Applicant submits that “L3 Filter” in FIG. 1 IB cannot disclose both the claimed elements of “determine a cell level quality” and “additionally filter, at a higher layer, based on the determination of the cell level quality.”
		In response, examiner respectfully disagrees because:
	Examiner repeats paragraphs [0238]-[0239] and [0256]-[0257] for additional filtering at a higher layer to establish a continuity of the higher layer filtering (L3 filtering) from the output of the “selection or averaging” unit (L1 filtering output for the cell). Examiner does not equate the output of the “selection or averaging” unit (L1 filtering output for the cell) to the L3 filtering output. Examiner reiterates rejection here, “additionally filter, at a higher layer (L3 filter), based on the determination of the cell level quality (L3 filtering on the average/weighted sum of the L1 filtering output as disclosed in Fig. 11B, Fig. 12C, 12 E, 14C, 15B, 15C, 15D, 17F) (Par 0238-0239, Par 0256-0257, Par 0284-0285, Par 0301-0316)”. 
7.	On page 12 of the remarks, applicant argues, “As illustrated in FIG. 12C (shown at right), paragraph [0257] of Moon states “[a]t this point, the representative values of the LI filtering outputs generated for each TX beam may suffer from the L3 filtering, and therefore the L3 filtering outputs may be generated as many as the number of TX beams.” The output of “LI filter” in FIG. 12C is TX beam-based filtering result, which is then fed to “Selection or averaging” and “L3 filter.” Thus, the Office Action is incorrect in alleging that paragraphs [0256]-[0257] of Moon disclose “additionally filter, at a higher layer, based on the determination of the cell level quality,” as claimed.”
		In response, examiner respectfully disagrees because:
	The first stage “selection or averaging” units in Fig. 12C (“selection or averaging” units between L1 filter and L3 filter) generate L1 filtering outputs for each TX beam and the L1 filtering output for each TX beam is generated from the per beam pair L1 filtering outputs (Par 0256). The first stage “selection or averaging” unit receives L1 filtering outputs for the beam pairs TX1,RX1, TX1, RX2 …..TX1, RXn and then it generates L1 filtering output for transmit beam 1 (TX1) from the beam pairs TX1,RX1, TX1, RX2 …..TX1, RXn. Therefore, L1 filtering output for transmit beam 1 (TX1) is a cell level value (claimed cell level quality) for transmit 
8.	On page 13 of the remarks, applicant argues, “Regarding FIG. 12E of Moon(shown at right), paragraphs [0262]-[0263] disclose “the UE may perform the weighted sum of the LI filtering inputs, the LI filtering outputs, or the L3 filtering outputs generated per TX beam.” The output of block “L3 filter” is associated with each TX beam; thus, this does not disclose “determine a cell level quality based on at least one result of the applying of the selection function.” As a result, if the block combining Vi and vn were alleged to disclose “determine a cell level quality based on at least one result of the applying of the selection function,” FIG. 12E and paragraphs [0262]-[0263] of Moon could not then disclose “additionally filter, at a higher layer, based on the determination of the cell level quality”.
		In response, examiner respectfully disagrees because:
	The weighted sum of the L1 filtering output of each TX beam (Applying the weight Wij on each L1 filtering output) is the cell level quality value because it 
9.	On page 13 of the remarks, applicant argues, “Turning to FIG. 14C of Moon (shown at right), paragraph [0285] of Moon discloses “the UE may determine the LI filtering outputs for each RX beam and perform the L3 filtering on each of the determined LI filtering outputs to generate the L3 filtering outputs. At this point, the LI filtering outputs generated for each RX beam may suffer from the L3 filtering, and therefore the L3 filtering outputs may be generated as many as the number of RX beams.” The input and output of “L3 filter” in FIG. 14C are both RX beam-based filtering and result; thus, FIG. 14C and paragraphs [0284]-[0285] of Moon also fail to disclose “additionally filter, at a higher layer, based on the determination of the cell level quality.”
		In response, examiner respectfully disagrees because:
	The first stage “selection or averaging” units in Fig. 14C (“selection or averaging” units between L1 filter and L3 filter) receives L1 filtering output for one RX beam (for example, RX1) and all the TX beams (TX1 – TXm, Fig. 14C) and generates L1 filtering output for each RX beam. Therefore, L1 filtering output for each RX beam is a cell level value (claimed cell level quality) because it is generated by 

		Therefore, in view of above reasons, examiner maintains the rejection.
Examiner’s comment
10.	If applicant needs further clarification of the interpretation of the claimed cell level quality and the matching disclosure of Moon, examiner encourages applicant to schedule an interview to discuss the claim limitations in view of Moon.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1, 3, 6, 9-15, 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US 20050202859 A1, hereinafter referred to as Johnson) in view of Moon et al (US 20170208494 A1, hereinafter referred to as Moon).
		Re claim 1, Johnson teaches an apparatus (WTRU 102a, Fig. 1-4), comprising: 
	(i) at least one processor (baseband processor, controller, Fig. 4) (Par 0037-0042); and

	(iii) the at least one memory and the computer program code are configured, with the at least one processor (Fig. 1-4, Par 0037-0042), to cause the apparatus at least to
	(iv) perform beam-specific measurements of a plurality of beams of at least one cell (serving cell, neighbor cell) (Fig. 1-4, Fig. 11-14, Par 0029-0041, Par 0068-0073, Par 0075-0080, Par 0082, Par 0090-91); and
		Johnson does not explicitly disclose to 
	(v) filter the beam-specific measurements;
	(vi) apply a selection function based on the filtered beam-specific measurements, 
	(vii) determine a cell level quality based on at least one result of the applying of the selection function;
	(viii) additionally filter, at a higher layer, based on the determination of the cell level quality; and
	(ix) obtain a cell-specific quality value based on the additional filtering at the higher layer.
	(x) the filtering of the beam-specific measurements is a layer 1 filtering or a physical layer filtering,	

		Re components (v) - (xi), Moon teaches to 
	(v) filter the beam-specific measurements (L1 filtering as disclosed in Fig. 11B, Fig. 12C, 14C, 15B, 15C, 15D, 17F) (Par 0238-0239, Par 0256-0257, Par 0284-0285, Par 0301-0316);
	(vi) apply a selection function (selection or averaging after L1 filtering as disclosed in Fig. 11B, Fig. 12C, 14C, 15B, 15C, 15D, 17F) based on the filtered beam-specific measurements (L1 filtering output as shown in Fig. 11B, Fig. 12C, 12 E, 14C, 15B, 15C, 15D, 17F) (Par 0238-0239, Par 0256-0257, Par 0284-0285, Par 0301-0316), 
	(vii) determine a cell level quality (L1 filtering output for the cell is determined from the average of L1 filtering output as disclosed in Par 0238-0239/L1 filtering output for each TX beam as disclosed in Par 0256-0257/weighted sum of L1 filtering outputs as disclosed in Par 0263, Fig. 12 E/cell level L3 filtering input after averaging L1 filtering output as disclosed in Par 0304-0315, Fig. 15B-C) based on at least one result of the applying of the selection function (average of L1 filtering output/ weighted sum of the L1 filtering output) (Fig. 11B, Fig. 12C, 12 E, 14C, 15B, 15C, 15D, 17F, Par 0238-0239, Par 0256-0257, Par 0284-0285, Par 0301-0316);
	(viii) additionally filter, at a higher layer (L3 filter), based on the determination of the cell level quality (L3 filtering on the average/weighted sum of the L1 filtering 
	(ix) obtain a cell-specific quality value (cell level measurement value after L3 filtering as disclosed in Fig. 11B, Fig. 12C, 12 E, 14C, 15B, 15C, 15D, 17F) based on the additional filtering at the higher layer (L3 filtering) (Par 0238-0239, Par 0256-0257, Par 0262-0263, Par 0284-0285, Par 0301-0316, Par 0324);
	(x) the filtering of the beam-specific measurements is a layer 1 filtering or a physical layer filtering (L1 filtering as disclosed in Fig. 11B, Fig. 12C, 14C, 15B, 15C, 15D, 17F) (Par 0238-0239, Par 0256-0257, Par 0284-0285, Par 0301-0316),	
	(xi) the selection function comprises at least one of an average of more than one best reference signal received power based on the filtered beam-specific measurements (mean of N largest RSRP or RSRQ values to determine cell level metric as disclosed in Par 0179-0184, Par 0207, Par 0238, Par 0256, Mean of RSRP or RSRQ values above threshold as disclosed in par 0208-0209, weighted sum, weighted mean of upper K L3 filter outputs as disclosed in Par 0235, Par 0262-0263, Par 0276-0277, Par 0381-0388) or cell specific weighting (weighted sum or weighted mean using the weight provided by the 5G-NB, weighted sum, weighted mean as disclosed in Par 0238, Par 0256, Par 0284) (Par 0205-0209, Par 0235-0239, Par 0248-0251, Par 0256-0257, Par 0262-0263, Par 0284-0285, Par 0301-0316, Par 0324).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the steps to (v) filter 
	Claim 15 recites a method performing the steps/functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
	Claim 21 recites a non-transitory computer readable medium storing instructions to be executed by a hardware to perform the steps/functions recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
	Re claims 3 and 23, Johnson teaches to take an average of the beam-specific measurements (Fig. 1-4, Fig. 11-14, Par 0009, Par 0029-0041, Par 0068-0073, Par 0075-0080, Par 0082, Par 0090-91).

Moon teaches that the cell specific weighting comprises using a number of beams to derive weighting parameters (w1RSRP1, w2RSRP2, w3RSRP3 as disclosed in Par 0235, 0249, Par 0251, Par 0384-0386) (Fig. 4, Par 0105-0107, Par 0121-0129, Par 0235-0236, Par 0241-0242, Par 0248-0251, Par 0267, Par 0384-0387).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that the cell specific weighting comprises using a number of beams to derive weighting parameters, as taught by Moon for the purpose of generating beam and cell measurement information by using a plurality of beam measurements to support UE mobility management, as taught by Moon (Par 0010-0011).
Re claim 9, Johnson does not explicitly disclose that the higher layer comprises layer 3 or radio resource control layer.
Moon teaches that the higher layer comprises layer 3 or radio resource control layer (L3 filtering) (Fig. 14-15, Fig. 17C, 17E-G, Par 0282-0285, Par 0294-0315, Par 0363-0387, Par 0412-0413, Par 0424-0435, Par 0437-0449).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that the higher layer comprises layer 3 or radio resource control layer, as taught by Moon for the purpose of generating beam and cell measurement information by using a 
Re claims 10 and 25, Johnson does not explicitly disclose that configuration of the additional filtering at the higher layer is provided by radio resource control signaling.
Moon teaches that configuration of the additional filtering at the higher layer is provided by radio resource control signaling (Fig. 3-4, Fig. 11A, Fig. 12A, Fig. 13A-B, Fig. 14A, Fig. 16A-B, Fig. 17B,  Par 0099-0102, Par 0105-0107, Par 0232-0235, Par 0245-0251, Par 0266-0269, Par 0274-0275, Par 0294-0297, Par 0347, Par 0424-0432).
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that configuration of the additional filtering at the higher layer is provided by radio resource control signaling, as taught by Moon for the purpose of generating beam and cell measurement information by using a plurality of beam measurements to support UE mobility management, as taught by Moon (Par 0010-0011).
Re claims 11 and 26, Johnson does not explicitly disclose that the radio resource control signaling provides filtering coefficients.
Moon teaches that the radio resource control signaling provides filtering coefficients (Fig. 3-4, Fig. 11A, Fig. 12A, Fig. 13A-B, Fig. 14A, Fig. 16A-B, Fig. 17B,  Par 0099-0102, Par 0105-0107, Par 0232-0235, Par 0245-0251, Par 0266-0269, Par 0274-0275, Par 0294-0297, Par 0347, Par 0424-0432).

Re claims 12 and 19, Johnson does not explicitly disclose to perform a first stage higher layer filtering to the filtered beam-specific measurements; and perform a second stage higher layer filtering to a result of the first stage higher layer filtering and a result of the applying a selection function.
Moon teaches to perform a first stage higher layer filtering to the filtered beam-specific measurements (L1 filtering after selection or averaging, Fig. 12B, 13B, 14B, 15A-B; L1 filtering on cell level value, Fig. 13A, 17C); and perform a second stage higher layer filtering (L3 filtering) to a result of the first stage higher layer filtering (L1 filtering) and a result of the applying a selection function (selection or averaging, cell level value) (Fig. 11B, Fig. 12B, 13A-B, 14B, 15A-C, Fig. 17C, Fig. 17E, Par 0238-0239, Par 0254-0255, Par 0265-0270, Par 0282-0283, Par 0294-0315, Par 0433-0435, Par 0440-0441). 
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step to perform a first stage higher layer filtering to the filtered beam-specific measurements; and perform a second stage higher layer filtering to a result of the first stage higher layer filtering and a result of the applying a selection function, as taught by Moon 
Re claims 13 and 20, Johnson does not explicitly disclose that the first stage higher layer filtering and the second stage higher layer filtering are performed on a same protocol layer or on different protocol layers. 
Moon teaches that the first stage higher layer filtering and the second stage higher layer filtering are performed on a same protocol layer or on different protocol layers (Fig. 11B, Fig. 12B, 13A-B, 14B, 15A-C, Fig. 17C, Fig. 17E, Par 0238-0239, Par 0254-0255, Par 0265-0270, Par 0282-0283, Par 0294-0315, Par 0433-0435, Par 0440-0441). 
It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that the first stage higher layer filtering and the second stage higher layer filtering are performed on a same protocol layer or on different protocol layers, as taught by Moon for the purpose of generating beam and cell measurement information by using a plurality of beam measurements to support UE mobility management, as taught by Moon (Par 0010-0011).
Re claims 14 and 27, Johnson does not explicitly disclose that the first stage higher layer filtering comprises at least one of a layer 1 filtering, a layer 2 filtering or a layer 3 filtering, and the second stage higher layer filtering comprises a layer 2 filtering or a layer 3 filtering.

It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that the first stage higher layer filtering comprises at least one of a layer 1 filtering, a layer 2 filtering or a layer 3 filtering, and the second stage higher layer filtering comprises a layer 2 filtering or a layer 3 filtering, as taught by Moon for the purpose of generating beam and cell measurement information by using a plurality of beam measurements to support UE mobility management, as taught by Moon (Par 0010-0011).
		Re claim 22, Johnson does not explicitly disclose that the higher layer comprises layer 3 or radio resource control layer.
		Moon teaches that the higher layer comprises layer 3 or radio resource control layer (L3 filtering as disclosed in Fig. 8-15, Fig. 17B-G) (Par 0152-0167, Par 0175-0192, Par 0231-0242, Par 0265-0270, Par 0282-0283, Par 0294-0315, Par 0433-0435, Par 0440-0441).
		It would have been obvious to one of ordinary skilled in the art before the filing date of the invention to modify Johnson by including the step that the higher layer comprises layer 3 or radio resource control layer, as taught by Moon for the .

Conclusion
		THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/HARUN CHOWDHURY/Examiner, Art Unit 2473